DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-3 and 5-8 are pending (claim set as filed on 02/10/2021).  

Priority
This application is a 371 of PCT/JP2017/033222 filed on 09/14/2017 and has a foreign priority application to JP2016-183740 filed on 09/21/2016.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Therefore, the effective filing date of the instant application is 09/21/2016.

Withdrawal of Rejections
	The response and amendments filed on 02/10/2021 are acknowledged.  Any previously applied minor objections and/or minor rejections (i.e. formal matters), not explicitly restated herein for brevity, have been withdrawn necessitated by Applicant's formality corrections and/or amendments. For the purposes of clarity of the record, the reasons for the Examiner's withdrawal, and/or maintaining if applicable, of the substantive or essential claim rejections are detailed directly below and/or in the Examiner's response to arguments section.

The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Maintained Rejections
Claim Rejections - 35 USC §103, Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shigyo (US2014/0170733) in view of Dominguez (Influence of environmental and nutritional factors in the production of astaxanthin from Haematococcus pluvialis, 2004).
Shigyo’s general disclosure is related to obtaining high growth rates of microalgae (p.1 ¶ [0012]).
Regarding claims 1 and 8, Shigyo teaches culturing microalgae (p. 5 ¶ [0069]) and that Hematococcus pluvialis can produce astaxanthin (p. 5 ¶ [0071]).  Furthermore, Shigyo teaches culturing Hematococcus lacustris and Hematococcus pluvialis (p. 5 ¶ [0071] and p. 7 example 3). Shigyo also teaches irradiation with a red and blue led wherein the blue LED has a preferred peak wavelength of 450 nm and the red LED with a preferred peak wavelength of 635-660 nm (p. 3 ¶ [0047]).  Shigyo teaches a ratio of photon flux density of blue to red of 20:1 (p. 4-5 ¶ [0051]).  Shigyo teaches a photon flux density for the red and blue LEDs between 10 and 500 µmol/m2/s (p. 3 ¶ [0050]), which encompasses the claimed range.  MPEP 2144.05 (I) states, "In 
Regarding claims 2 and 6, Shigyo teaches a ratio of photon flux density of blue to red LED of 20:1 (p. 4-5 ¶ [0051]). As explained above, see MPEP 2144.05 (I) regarding ranges.
Regarding claims 3 and 5, Shigyo teaches a ratio of photon flux density of blue to red and, thus, teaches continuous illumination from both LEDs (p. 4-5 ¶ [0051]).
Regarding claim 7, Shigyo teaches a photon flux density for the red and blue LEDs between 10 and 500 µmol/m2/s (p. 3 ¶ [0050].
However, Shigyo does not teach: a green or red stage of culturing.  Though Shigyo teaches continuous irradiation, as explained above for claims 3 and 5, Shigyo doesn’t teach red and green stages and, thus, doesn’t specifically teach continuous illumination in both stages.  It is noted, though, that at a minimum Shigyo must teach continuous irradiation in at least in one stage, but Shigyo doesn’t specify which stage or if it is in both stages.
Dominguez’ general disclosure is related to maximizing astaxanthin production from Haematococcus pluvialis (see abstract).
Dominguez teaches a green stage (p. 213 left side, Discussion section, first sentence) and a stage in which cysts are formed (p. 213 Discussion section, last sentence).  As evidenced by the instant application background section, it is known in the art that when cysts form the cells are in the red stage (instant application, paragraph [0003]). Thus, Dominguez teaches red and green stages.  Dominguez also teaches the benefits of continuous illumination in that the Haematococcus pluvialis was obtained with continuous irradiation light (p. 212, left side, last ¶). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Shigyo to include the green and red stages of culturing as well as continuous illumination to obtain higher yields of astaxanthin, as taught by Dominguez.  The ordinary artisan would have been motivated to do so is because Dominguez taught astaxanthin is desirable in the food and pharmaceutical industries (abstract, first sentence) and higher yields mean higher profits for the artisan who manufactures astaxanthin for sale.  In view of the teachings of Shigyo and Dominguez, there would have been a reasonable expectation of success that continuous illumination in both the green and red stage would allow the artisan to increase yields of astaxanthin.

Examiner's Response to Arguments
Applicant's arguments filed on 02/10/2021 have been fully considered but they are not persuasive and deemed insufficient to overcome the prior arts of record.
In response to Applicant’s argument that:
“Clearly, as claim 1 is amended to recite that ‘the photon flux density of the blue LED or the red LED is from 20 to 36.7 μmol/m2/s,’ the obviousness rejection based on Shigyo and Dominguez does not address the limitations added to claim 1 by this Amendment. Thus, the rejection of amended claim 1 is rendered moot by the claim amendments.”  
however, Shigyo teaches a photon flux density for the red and blue LEDs between 10 and 500 µmol/m2/s (p. 3 ¶ [0050]), which encompasses the claimed range of 20 to 36.7 μmol/m2/s.  claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)". The claimed ranges lie inside the range disclosed by Shigyo and, thus, they are prima facie obvious.  

Conclusion
No claims were allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GREENWOOD whose telephone number is (571)272-8357.  The examiner can normally be reached on 7:30 - 5:00 Eastern, MON-THU.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (517) 272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN GREENWOOD
Examiner, Art Unit 1657

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653